Name: 84/590/EEC: Commission Decision of 30 November 1984 approving a programme for the fishery products sector in Greece under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  fisheries;  economic policy
 Date Published: 1984-12-11

 Avis juridique important|31984D059084/590/EEC: Commission Decision of 30 November 1984 approving a programme for the fishery products sector in Greece under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) Official Journal L 322 , 11/12/1984 P. 0014 - 0014*****COMMISSION DECISION of 30 November 1984 approving a programme for the fishery products sector in Greece under Council Regulation (EEC) No 355/77 (Only the Greek text is authentic) (84/590/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas the Greek Government forwarded a programme for the fisheries sector in Greece on 19 December 1983; whereas it forwarded last additional information concerning that programme on 27 July 1984; Whereas the said programme envisages further increasing the value of the resources available; whereas it aims to promote the rationalization and modernization of storage, processing and marketing facilities for fishery products as well as the setting up of new units as far as the market allows; whereas it aims at the same time to improve the quality of the finished products and to make it possible for new products to be marketed, thereby increasing the value added to the basic products; whereas it thus constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas pursuant to Article 9 of Regulation (EEC) No 355/77 projects under the programme must contribute to improving the situation of Community fishermen; whereas such does not appear to be the case for installations principally used for the processing of non-Community products or for cold stores not directly linked with production, processing or marketing facilities for fishery products; Whereas the examination of projects concerning a development of the sardine processing sector should receive special attention, taking into account the market situation for these products and its development in the near future; Whereas the programme contains sufficient information, as required by Article 3 of Regulation (EEC) No 355/77, to show that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the fisheries sector in Greece; Whereas the time allowed for implementation of the programme, that is, 1984 to 1987, does not exceed the period referred to in Article 3 (1) (g) of Regulation (EEC) No 355/77; Whereas the Standing Committee on Agricultural Structures meeting jointly with the Standing Committee on the Fishing Industry has not given an opinion on the measures provided for in this Decision within the period specified by the chairman, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the fisheries sector in Greece which was forwarded by the Greek Government pursuant to Regulation (EEC) No 355/77 on 19 December 1983, additional information being last furnished on 27 July 1984, is hereby approved. 2. This approval shall not apply to the part of the programme dealing with the construction or modernization of cold stores, except where such stores are linked with production, processing or marketing facilities for fishery products. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 30 November 1984. For the Commission George CONTOGEORGIS Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1.